Citation Nr: 0640271	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  96-23 000	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for Hodgkin's disease 
from January 20, 1995 to October 22, 1995, currently 
evaluated at 30 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for muscular dystrophy with mild limitation of motion of the 
neck, secondary to radiation treatment of Hodgkin's disease, 
evaluated as a residual of Hodgkin's disease.

3.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the right upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the left upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to June 
1976. 

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs Regional Office in North Little Rock, 
Arkansas.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On August 2, 2005, the Board issued a decision which denied 
the veteran's claims as listed on the first page of this 
Order.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2006, the Court issued an Order 
granting a Joint Motion for Remand (Joint Motion), which 
found deficiencies within the Board's August 2005 decision 
that precluded effective judicial review.  Under these 
circumstances, the Board finds that its prior decision in 
August 2005 equates to a denial of due process and therefore 
must be vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, the August 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the August 2005 decision by the Board had never been 
issued.


ORDER

The August 2, 2005, decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

